 

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF UTAH, CENTRAL DIVISION

 

ROBERT E. JONES,
Plaintiff, ORDER ADOPTING REPORT AND
RECOMMENDATION
v.
NANCY A. BERRYHILL, Acting Case No. 2: 16-cv-261
Commissioner of Social Security
Administration, Judge Clark Waddoups
Defendant. Magistrate Judge Paul Warner

 

 

This case Was assigned to United States Distlict Court Judge C lark Waddoups, Who then
referred it to United States Magistrate Judge Paul Warner pursuant to 28 U.S.C. § 63 6(b)(1)(B).
(ECF No. 14.) On July 13, 2018, Magistrate Judge Warner issued a Report and
Recommendation, recommending that the court affirm the Commissioner’s decision in this case.
(ECF No. 22.) Plaintiff did not file an objection.

The court has reviewed the Report and Recommendation de novo and APPROVES AND
ADOPTS it in its entirety. The case is closed.

SO ORDERED this 3rd day of October, 2018.

BY THE COURT:

.%%¢/i&-//?¢/'

Clark Waddoups
United States District Judge

 

